Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/616387     Attorney's Docket #: 01.P115345PCT-US
Filing Date: 11/22/2019; 					
Applicant: Fay Hua et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 8/27/2021 has been acknowledged.
Claims 1-31 have been cancelled.

Priority
This application is a National Stage Entry of, and claims priority to, PCT Application # PCT/US17/39648. Filed 6/28/2017.

Allowable Subject Matter
Claims 32-50 are allowed.

REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
	As to independent claim 32, the prior art of record fails to show the combination recited in any of the claims.  Zhou et al. (figures 1A-5) show (see paragraphs [0036]-[0056]) an apparatus comprising: one or more integrated circuit dies (see paragraph [0038]; a substrate coupled with dies (see paragraph [0044]), wherein the substrate comprises: a planar dielectric surface; two or more conductive leads  on the surface (23; 
	As to independent claim 38, the prior art of record fails to show the combination recited in any of the claims.   Zhou et al. (figures 1A-5) a show (see paragraphs [0036]-[0056]) an integrated circuit package comprising: one or more integrated circuit dies(s) (paragraph [008]; and a substrate coupled with the dies(s) (paragraph [0044]. Wherein the substrate comprises: a planar dielectric surface two or more solder balls (13; paragraph [0036] and figure 1A).  In particular, the prior art of record fails to show or collectively teach two of more conductive traces on the surface between the conductive leads, the traces parallel to each other, wherein at least one of the two or more conductive leads and at least one of the two or more conductive traces are conductively coupled to each other through horizontal and vertical copper traces disposed within the substrate in claim 38.
	As to independent claim 44, the prior art of record fails to show the combination recited in any of the claims.   Zhou et al. (figures 1A-5) a show (see paragraphs [0036]-[0056]) a method comprising: forming an planar dielectric surface (see paragraph [0044]; forming conductive leads (23; see paragraph [0045] and figure 2A) on the surface, the conductive leads extending away from the substrate surface).  In particular, the prior art of record fails to show or collectively teach two of more conductive traces on the surface between the conductive leads, the traces parallel to each other, wherein at least one of the two or more conductive leads and at least one of the two or more conductive traces are conductively coupled to each other through horizontal and vertical copper traces disposed within the substrate in claim 44.

  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









11/20/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826